Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on 7/23/2021.  Claims 1-5, 7-9, 12-19, and 23 are pending.  Claims 1, 8, 13, and 14 have been amended.

Response to Arguments
35 USC § 101
Applicant’s arguments, see Applicant Arguments/Remarks, filed 7/27/2021, with respect to Claims 1-5, 7-9, 12-19, 21, and 23 have been fully considered and are persuasive.  The 35 USC 101-rejection of the claims has been withdrawn in view of the amendments. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

Claims 1-5, 7-9, 11-19, 21, and 23 are allowed.
With regards to Claims 1 and 14, the closest prior art, Subbarao, Wroblewski, Kauffman, Drees, Torre-Bueno, Lange, Cmar, and Elder, either singularly or in combination, fail to anticipate or render obvious a computer model utilizing a curve-
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863